Citation Nr: 9933565	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  91-38 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, to include hypertension.

2.  Entitlement to a rating greater than 10 percent for 
residuals of a fractured nose.

3.  Entitlement to a rating greater than 10 percent for a 
postoperative anterior chest scar, from removal of sebaceous 
cyst.

4.  Entitlement to a compensable rating for postoperative 
left arm scar, from removal of lipoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran had active duty for training from September 1957 
to March 1958.  He also served on active duty from July 1964 
to April 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1990 rating decision by the 
Cleveland, Ohio RO, which granted service connection for 
residuals of a fractured nose, a postoperative anterior chest 
scar from removal of sebaceous cyst, and a postoperative left 
arm scar from removal of lipoma, each evaluated as 
noncompensable effective from October 1988, and denied 
service connection for hypertension and arteriosclerotic 
heart disease.  This case was before the Board in May 1992 
when it was remanded for additional development.  By rating 
decision dated in February 1994, the RO increased the ratings 
for the veteran's service-connected residuals of a fractured 
nose and postoperative anterior chest scar from removal of 
sebaceous cyst from 0 percent to 10 percent, effective from 
October 1988.  This case was again before the Board in 
November 1995 when it was remanded for additional 
development.



FINDINGS OF FACT

1.  The claim for entitlement to service connection for 
cardiovascular disease, to include hypertension, is not 
accompanied by any medical evidence to support that 
allegation.

2.  The claim for entitlement to service connection for 
cardiovascular disease, to include hypertension, is not 
plausible.

3.  The veteran's residuals of a fractured nose are 
manifested by a deviated septum and nasal obstruction with no 
objective evidence of chronic sinusitis, nasal congestion, 
rhinitis, polyps, tumors, or headaches.

4.  The veteran's postoperative anterior chest scar is 
manifested primarily by objective evidence of occasional 
tenderness, without objective evidence of functional 
limitation.

5.  The veteran's left arm scar is manifested primarily by 
complaints of tenderness and oozing without objective 
evidence of tenderness, pain, or significant functional 
limitation.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
cardiovascular disease, to include hypertension, is not well 
grounded.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  The criteria for a rating greater than 10 percent for 
residuals of a fractured nose have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.97, 
Diagnostic Code 6502 (1995), Diagnostic Code 6502 (1999).

3.  The criteria for a rating greater than 10 percent for 
postoperative anterior chest scar, from removal of sebaceous 
cyst, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.40, 4.45, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1999).

4.  The criteria for a compensable rating for postoperative 
left arm scar, from removal of lipoma, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.31, 4.40, 4.45, 4.118, Diagnostic Codes 7803, 7804, 
7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active duty for training from September 1957 
to March 1958.  He also had active service from July 1964 to 
April 1965.  A February 1958 service medical record notes 
that the veteran fractured his nose.  Service medical records 
dated in February 1965 note that a lipoma was removed from 
the left arm and a sebaceous cyst was removed from the chest 
wall.  Service medical records, including an April 1965 
separation examination, are negative for complaints or 
findings related to cardiovascular disease or hypertension.

Treatment records from Massillon City Hospital dated in 
January 1977 note that the veteran was admitted with 
complaints of headaches and numbness in the left arm.  During 
hospitalization, EKG was normal.  There was no evidence of 
stenosis or arteriosclerosis.  Diagnosis was transient 
ischemic attack.

Treatment records from Massillon Community Hospital dated in 
September 1988 note that the veteran was admitted with 
substernal chest pain and shortness of breath.  The veteran 
reported that he was in Cleveland three months ago when he 
was seen in the emergency room with chest pain.  At that time 
he was prescribed nitroglycerin.  Examination revealed a 
blood pressure reading of 160/90; following admission blood 
pressure was 150/90.  EKG revealed normal sinus rhythm.  
Minor ST and T wave changes were noted in the inferior lead.  
Heart sounds were normal; no murmurs or gallops were noted.  
Chest x-rays revealed cardiomegaly.  CBC was normal.  
Diagnosis at discharge was acute myocardial infarction.

A December 1989 VA examination report notes a history, as 
provided by the veteran, of hypertension and chest pain for 
two and a half years.  The veteran also reported a history of 
myocardial infarction in September 1989.  The veteran 
complained of chest pain twice a week, and exertional 
dyspnea.  Cardiovascular examination revealed blood pressure 
readings of 90/70 while sitting, 100/80 while lying down, and 
100/82 while standing.  The veteran was dyspneic.  There was 
no orthopnea and no edema of the feet.  S1 and S2 were 
muffled.  Rhythm was regular with no murmurs or gallops 
present.  The examination report also notes the veteran's 
history of a fractured nose during service.  The veteran 
complained of difficulty breathing though the left nasal 
passage.  Examination revealed a deviated septum.  The nasal 
passages were extremely narrow, predominantly on the right 
side.  There was no edema of the mucosa.  The examination 
report also notes the veteran's history of excision of cysts 
from the lower anterior chest wall and left arm during 
service.  Dermatology examination revealed a 2 1/2-inch 
vertical scar in the region of the xiphisternum and a 1-inch 
horizontal scar in the left upper arm.  Diagnoses included: 
status post myocardial infarction, coronary artery disease, 
angina pectoris, arteriosclerotic heart disease Class III; 
history of hypertension; status post fracture of the nose 
with residuals; and status post excision of lipoma mid-lower 
chest wall and left upper arm.

A January 1990 rating decision granted service connection for 
residuals of a fractured nose, a postoperative anterior chest 
scar from removal of sebaceous cyst, and a postoperative left 
arm scar from removal of lipoma, each evaluated as 
noncompensable effective from October 1988.  The January 1990 
rating decision also denied service connection for 
hypertension and arteriosclerotic heart disease.  The veteran 
appealed this decision.

The veteran testified during an October 1990 personal hearing 
that he first experienced symptoms of cardiovascular disease 
in 1966.  At that time, he had "a slight heart attack," was 
admitted to Massillon City Hospital, and was treated by a 
"Dr. Disantis."  He indicated that nitroglycerin tablets 
were prescribed at that time.  The veteran stated that he was 
never treated for high blood pressure or heart problems 
during his military service.  In addition, the veteran 
testified that he was having problems breathing, especially 
on rainy days.  The veteran also testified that the scar on 
his chest became tender whenever he "exercise[s] or 
something like that" and the scar is "pulled."  He 
indicated that the scar was completely healed and did not 
become raw or seep fluids.  The veteran further testified 
that the scar on his left arm was not tender; upon further 
questioning, the veteran testified that the scar on his left 
arm became tender to the touch when the left arm was used.  
The veteran stated that every two or three months 
"stitches" and "clear white stuff, like pus" come out of 
the scar.

A November 1990 letter from Massillon Community Hospital 
states, "We show no record [that the veteran was treated for 
a] heart condition in 1966 - We do show he had an Ischemic 
Attack 1-14-77."

In a March 1991 letter, A. L. DeSanctis, M.D., the veteran's 
private physician, stated that he had no record of treating 
the veteran for a heart condition.

A November 1991 VA examination report notes the veteran's 
complaints of chest pain three times a week, generally 
brought on by physical activity and relieved by a 
nitroglycerin tablet.  The veteran reported a history of 
myocardial infarction in 1965 and angina pectoris of one-year 
duration.  The examiner noted that the veteran also reported 
a questionable history of hypertension and indicated that he 
was not on any medication for hypertension.  Upon 
examination, the veteran was not dyspneic.  There was no 
orthopnea.  Blood pressure readings were 117/59 while 
sitting, 100/80 while lying down, and 100/80 while standing.  
S1 and S2 were noted to be normal, with regular rhythm, no 
gallops and no murmurs.  The examination report also notes 
the veteran's history of lipoma removal.  Examination 
revealed scars in the region of the left upper arm, a 
vertical scar in the epigastrium, and a horizontal scar on 
the right lateral chest wall.  X-rays of the nasal bones 
revealed old healed fractures principally of the left nasal 
bones.  Diagnoses included: coronary artery disease, angina 
pectoris, arteriosclerotic heart disease Class II; status 
post fracture of the nose, now healed; and status post 
excision of a lipoma left upper arm, right lateral chest wall 
with residual scars.

An August 1992 VA special nose and sinuses examination report 
notes the veteran's complaints of difficulty breathing 
through the nose, especially on the right side.  Examination 
revealed that the nose was deformed externally.  The right 
nasal cavity was almost obliterated and the septum was 
markedly deviated to the right.  The left nasal cavity was 
somewhat wider.  There was no edema of the mucosa and no 
mucous discharge.  X-rays revealed minimal deformity with old 
healed fractures of the left nasal bones.  Diagnosis was 
status post fracture of the nose with residual deformity of 
the nose, septal deviation and obliteration of the right 
nasal passage.

An August 1992 VA special scars examination report notes the 
veteran's history of removal of a sebaceous cyst from the 
chest wall and removal of a lipoma from the left upper arm 
during service.  The examiner stated that a "[r]eview of the 
C-File reveals that both these scars healed without any 
disabling sequelae."  The examiner also noted that since 
discharge, the veteran has had other lipomas removed from the 
right chest wall.  Examination of the anterior chest revealed 
a 2 1/2-inch vertical scar below the xiphisternum.  The scar 
was healthy with no ulceration.  The scar was not attached to 
the underlying structure.  There was tenderness in the upper 
1/4 inch to 1/2 inch of the scar.  Examination of the left upper 
arm revealed a faintly visible and superficial 3/4 inch 
horizontal scar.  Diagnoses included: tender and superficial 
scar, residuals of excision of a cyst, anterior chest; and 
superficial and barely visible scar, residuals of excision of 
lipoma, left upper arm.

A December 1992 VA special nose and sinuses examination 
report notes the veteran's complaints of difficulty breathing 
through his nose.  The veteran also complained of pain in the 
left maxillary area.  Examination revealed an external 
deformity of the nose and a deviated septum.  The right nasal 
cavity was almost totally obliterated.  The left nasal cavity 
was markedly narrow.  There was slight swelling in the left 
maxillary area.  Diagnosis was residuals of fracture of the 
nose, to include deviated nasal septum, obliteration of 
deviated nasal septum and obliteration of nasal passages.

By a rating decision dated in February 1994, the RO, in 
pertinent part, increased the ratings for the veteran's 
service-connected residuals of a fractured nose and 
postoperative anterior chest scar from removal of sebaceous 
cyst from 0 percent to 10 percent, effective from October 
1988.  The veteran continued his appeal.

Following remand by the Board for additional development in 
November 1995, treatment records were received from the 
Social Security Administration (SSA) in April 1998.  These 
treatment records note that the veteran was seen for various 
complaints, including cardiovascular disease.  September 1988 
hospitalization records note a diagnosis of acute myocardial 
infarction.  A November 1988 cardiac catheterization summary 
notes the veteran's history of mild chest pain two years ago 
with no acute infarct, an acute inferior infarct in September 
1988, and current complaints of angina.   None of the medical 
records submitted relate a diagnosis of cardiovascular 
disease to the veteran's military service.  None of the 
medical records submitted note complaints or findings related 
to residuals of a fractured nose, a postoperative anterior 
chest scar from removal of sebaceous cyst, or a postoperative 
left arm scar from removal of lipoma.

A May 1998 VA special nose, sinus, larynx and pharynx 
examination report notes the veteran's history of a nasal 
fracture during service.  Examination revealed the appearance 
of a twisted nose to the right and a deviated septum to the 
right with some septal spurs along the inferior septum 
bilaterally.  The remainder of the examination was within 
normal limits.  Assessment was nasal fracture with twisted 
nose, deviated septum and nasal obstruction.  The examiner 
stated, "[t]his indeed is the result of the injury sustained 
in the service."

An August 1998 VA special nose, sinus, larynx and pharynx 
examination report notes the veteran's history of a nasal 
fracture during service.  The veteran complained of chronic 
nasal congestion, stuffiness, and postnasal drip.  He further 
complained of periodic purulent discharge, sinus infections 
three to four times a year, and some morning dyspnea.  
Examination revealed a severe right-sided nasal septal 
deviation; the nostril had an approximately 90 percent 
occlusion.  There was a severe right-sided dorsal deflection 
of the nasal vault.  There was no evidence of sinusitis, 
tenderness, purulent discharge, or crusting.  Diagnoses 
included: chronic nasal obstruction and congestion; septal 
deviation; and traumatic nasal deformity.  The examiner 
stated that the "severe deviation does not interfere with 
employment."  

A February 1999 VA special scars examination report notes the 
veteran's history of excision of a sebaceous cyst from the 
anterior chest and excision of a lipoma from the left upper 
arm, with residual scars.  The examiner noted that the 
veteran did not have any complaints related to his scars.  
Examination of the left anterior chest wall revealed no 
visible scar.  In the upper abdomen, there was a vertical 
scar that measured 5.5 cm.  The scar was well healed and non-
tender, and was not attached to the underlying structure.  
The scar caused no limitation of function.  Examination of 
the left upper arm revealed a horizontal scar that measured 
1.5 cm.  The scar was superficial, faintly visible, non-
tender with no keloid formation, and was not attached to the 
underlying structure.  The scar caused no limitation of 
function.  Subcutaneous nodules consistent with lipomas were 
noted in the chest, flank and scalp.  Diagnoses included: 
history of excision of sebaceous cyst, anterior chest wall, 
with no recurrence and with no residual scar visible; status 
post excision of lipomas from the upper abdomen, the left 
upper arm and the posterior chest wall with residual benign 
scars; and subcutaneous nodules, left anterior chest, the 
right flank and the scalp, consistent with lipomas.

In a May 1999 addendum to the February 1999 VA special scars 
examination, the examiner stated that the currently found 
lipomas were not caused by the veteran's scars.  The examiner 
further stated that the disabilities diagnosed during the 
February 1999 VA examination "have no effect on [the] 
veteran's ordinary activities and do not functionally impair 
him in [the] workplace."


Analysis

Service Connection

Cardiovascular Disease, to Include Hypertension

Service connection may be established for disability or 
injury incurred in or aggravated during active military, 
naval, or air service. 38 U.S.C.A. §§ 1110, 1131. The term 
"active military, naval, or air service" includes active 
duty, any period of active duty for training (ACDUTRA) during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty. 38 U.S.C.A. 
§§ 101(24), 1110, 1131; 38 C.F.R. § 3.6(a).

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the appellant's 
claim for service connection for cardiovascular disease, to 
include hypertension, is not well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy, 
supra.  To be well grounded, a claim must be accompanied by 
supportive evidence, and such evidence must justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

With the above in mind, the Board notes that service medical 
records from both the veteran's period of ACDUTRA and his 
period of active duty are negative for complaints or findings 
related to cardiovascular disease or hypertension.  In 
addition, the January 1977 medical assessment, ischemic 
attack, and the September 1988 medical assessment, myocardial 
infarction, have never been linked to the veteran's military 
service.  No physician has indicated that any current 
cardiovascular disease is related to service.  The veteran 
has testified that his cardiovascular disease is related 
service.  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  No competent medical evidence has been presented 
which tends to prove that the veteran has cardiovascular 
disease, to include hypertension, which is related to 
service.  The veteran testified that he was first treated for 
cardiovascular disease in 1966; however, no evidence of such 
treatment has been presented.  His physician did not recall 
treating him for heart disease, now was the hospital where 
the veteran was reportedly treated have any records of 
treatment in 1966.  While the requirement that there be a 
nexus between a current disability and service may be 
satisfied by a presumption that cardiovascular disease 
manifested itself to a compensable degree within a year of 
service, evidence tending to show that this has been the case 
has not been submitted.  Caluza, supra.

Increased Ratings

The veteran contends that his service-connected residuals of 
a fractured nose, postoperative anterior chest scar from 
removal of sebaceous cyst, and postoperative left arm scar 
from removal of lipoma are more disabling than currently 
evaluated.  Initially, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, he has submitted claims that 
are plausible-capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski , 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  In cases where the 
original rating assigned is appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).


Residuals of Fractured Nose

During the course of the veteran's appeal, the regulations 
pertaining to diseases of the nose and throat were revised.  
See 61 Fed. Reg. 46720 (1996) (effective Oct. 7, 1996).  
Therefore, adjudication of the claim for entitlement to a 
rating greater than 10 percent for residuals of a fractured 
nose must now include consideration of both the old and the 
new criteria.  This rule of adjudication requires that the 
criteria most favorable to the veteran's claim be used.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the RO has assigned a rating of 10 
percent under Diagnostic Code 6502, deflection of the nasal 
septum.  Initially, the Board notes that the criteria in 
effect under both the old and new schedular criteria provide 
for a maximum disability award of 10 percent for a deviated 
nasal septum.  See 38 C.F.R. § 4.97, Diagnostic Code 6502 
(1999); 38 C.F.R. § 4.97, Diagnostic Code 6502 (1996).  
Accordingly, because the veteran has already been assigned 
the highest award possible under old and new Diagnostic Code 
6502, he will only be entitled to an increased schedular 
rating if the record on appeal shows that other residuals of 
his fractured nose are symptomatic.

As noted above, the evidence of record notes that the veteran 
has complained of breathing problems, chronic nasal 
congestion, postnasal drip, purulent discharge, and sinus 
infections three to four times per year.  The evidence of 
record notes findings of a deviated septum and nasal 
obstruction.  However, there is no objective indication that 
he has developed sinusitis, rhinitis or other such problem 
that causes recurring symptoms that might warrant a rating 
beyond the currently assigned 10 percent.  38 C.F.R. § 4.97, 
Diagnostic Codes 6510, 6511, 6512, 6513, 6514, 6522, 6523, 
6524 (1999).  He does not have sinusitis, polyps, 
rhinoscleroma, or granulomatous rhinitis.  Id.  Additionally, 
it does not appear that the veteran experiences symptoms that 
might warrant an increased rating under the old criteria for 
sinusitis or atrophic rhinitis,  38 C.F.R. § 4.97, Diagnostic 
Codes 6501, 6510, 6511, 6512, 6513, 6514 (1996).  VA 
examination in August 1992 revealed no evidence of edema of 
the mucosa or mucous discharge, and VA examination in August 
1998 revealed no evidence of sinusitis, tenderness, purulent 
discharge, or crusting.  Therefore, the Board concludes that 
a preponderance of the evidence is against the claim.

Accordingly, the Board concludes that even with consideration 
of 38 C.F.R. § 4.7, the criteria for a disability rating 
higher than 10 percent for residuals of a fractured nose are 
not met.  The Board also has considered whether the veteran 
is entitled to "staged" ratings for his nose disability, as 
prescribed by in Fenderson.  However, at no time does the 
evidence show entitlement to a rating higher than the 10 
percent schedular rating assigned for the nose disability.  
The rating described above reflects the greatest degree of 
disability shown by the record; thus, staged ratings are not 
for application.

Scars

The veteran is currently assigned a 10 percent rating for his 
service-connected postoperative anterior chest scar from 
removal of sebaceous cyst and a noncompensable rating for his 
service-connected postoperative left arm scar from removal of 
lipoma.  Under applicable regulation, superficial scars will 
be rated at 10 percent when poorly nourished with repeated 
ulceration or if tender and painful on objective 
demonstration.  Diagnostic Codes 7803, 7804.  Other scars are 
rated on the limitation of function of the part affected.  
Diagnostic Code 7805.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

The Board concludes that the veteran's current evaluation of 
10 percent fully contemplates the level of disability due to 
his service-connected anterior chest scar.  The evidence of 
record shows that the anterior chest scar is well healed and, 
only at times, tender.  VA examiners have indicated that 
there has been no loss of function associated with the scar.  
In fact, VA examination in 1992 revealed that the scar was 
not attached to the underlying structure, and VA examination 
in February 1999 revealed no limitation of function.

In addition, the Board concludes that the veteran's current 
evaluation of 0 percent fully contemplates the level of 
disability due to his service-connected left arm scar.  The 
evidence of record shows that the veteran has complained of 
oozing from the scar; however, there is no evidence that the 
scar is anything but well healed.  There is no objective 
evidence that the scar is tender or painful.  There is no 
evidence of loss of function.  In fact, VA examination in 
1992 revealed that the scar was superficial and barely 
visible and VA examination in 1999 revealed a non-tender scar 
with no keloid formation, no attachment to the underlying 
structure, and no limitation of function.

The Board has considered the effect of pain in rating these 
disabilities.  Although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown , 10 Vet. App. 194 (1997).  As can be 
seen from the schedular criteria, tenderness and pain are 
contemplated under Diagnostic Code 7804.  From a functional 
point of view, it is clear that the complaints of pain are 
not reflective of a rating greater than 10 percent for the 
anterior chest scar.  Additionally, there is no objective 
evidence that the left arm scar is tender or painful; 
therefore, from a functional point of view, it is clear that 
a higher rating is not warranted.

Accordingly, the Board concludes that, that with application 
of 38 C.F.R. § 4.7, the criteria for a rating greater than 10 
percent for an anterior chest scar and a compensable rating 
for a left arm scar are not met.  The Board also has 
considered whether the veteran is entitled to "staged" 
ratings for these disabilities, as prescribed by in 
Fenderson.  However, at no time does the evidence show 
entitlement to a rating greater than 10 percent for an 
anterior chest scar or entitlement to a compensable rating 
for a left arm scar.  The ratings described above reflect the 
greatest degree of disability shown by the record; thus, 
staged ratings are not for application.


ORDER

The claim for entitlement to service connection for 
cardiovascular disease, to include hypertension, is denied.

Entitlement to a rating greater than 10 percent for residuals 
of a fractured nose is denied.

Entitlement to a rating greater than 10 percent for a 
postoperative anterior chest scar, from removal of sebaceous 
cyst, is denied.

Entitlement to a compensable rating for postoperative left 
arm scar, from removal of lipoma, is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

